Citation Nr: 1522619	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Eligibility for the Veterans Retraining Assistance Program (VRAP).



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant served on active duty from February 1983 to July 1987.  His only period of service resulted in a bad conduct discharge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision by the RO in Muskogee, Oklahoma.


FINDING OF FACT

The appellant's last period of active service was terminated by a bad conduct discharge due to persistent and willful misconduct.


CONCLUSIONS OF LAW

1.  The appellant's bad conduct discharge was under dishonorable conditions.  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(d) (2014).

2.  The character of the appellant's last discharge from service is a bar to qualification for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, 
§ 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Because this case involves a legal question regarding whether the appellant has legal standing to apply for VA benefits, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.
However, the Board notes that the appellant has been afforded every opportunity to submit evidence in support of his claim.  In this case, the RO provided the Veteran with pre-adjudication notice in September 2012, and sent him a statement of the case in May 2013 that provided him the specific reasons the claim had been denied as well as a copy of the applicable regulations.  Pursuant to the Board's remand, the appellant was given an additional opportunity to provide additional evidence and argument, which he submitted in July 2014.

The Board also notes that the actions requested in the May 2014 remand have been undertaken.  Service personnel records were obtained, additional notice was sent, the claim was readjudicated by the AOJ, and the appellant was furnished with a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The appellant has not identified, and the evidence of record does not suggest, that there is any existing evidence that should be obtained before the Board proceeds to adjudicate the appeal.  Under these circumstances, the Board finds that the appellant is not prejudiced by the Board proceeding at this juncture with an appellate decision on the question of whether the character of his discharge serves to bar his claim for the VA benefit claimed on appeal.

Analysis

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

As noted, to participate in the Veterans Retraining Assistance Program (VRAP), which ended March 31, 2014, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713 , § 211(e)(1)(B) (Nov. 21, 2011).

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  38 C.F.R. § 3.12(b).  The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) do not apply to this appeal.

A discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions and is a regulatory bar to establishing entitlement to VA benefits.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id. However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance...are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

The claims file contains the DD Form 214 from the appellant's only period of service, which reflects that he was given a bad conduct discharge.  The DD Form 214 states the discharge was issued on conviction by Special Court Martial.  His pay grade was E-1 at discharge.  The separation code shown on the DD Form 214 is JJD (court martial, other).  It was also noted that time was lost during this period:  from October 6, 1986 to October 7, 1986, November 8, 1986 to November 24, 1986, and from December 10, 1986 to January 15, 1987. 

By a letter to the appellant dated in September 2012, the RO initially advised him that he was eligible for VRAP benefits.  Later that month, the RO informed him to disregard the prior letter, since the Department of Defense had informed them that his service discharge was not honorable.  He was asked to submit evidence in support of his claim.

By a letter dated in October 2012, the appellant stated that he was in training at a squadron at Naval Air Station (NAS) North Island when he was rushed to Balboa Hospital and placed on medical limitations due to an asthma condition.  He said he lived about 15 miles from the base and his only transportation was his motorcycle.  He was then sent on Temporary Assigned Duty (TAD) to Naval Command Center NAS North Island, and then to AIMD NAS North Island, making many trips to Balboa Hospital.  He was then placed on medical restrictions, failed a drug test, and then received a court-martial.  He has not submitted any evidence to support his contentions of medical problems during service, despite VA's June 2014 letter to him requesting such information.

In December 2012, the National Personnel Records Center (NPRC) provided the RO with the facts and circumstances documents and service personnel records surrounding the appellant's discharge.  The appellant's service personnel records reflect that he received non-judicial punishment (NJP) on several occasions, including May 1983, December 1984, February 1985, May 1986, October 1986, and December 1986.  He was on unauthorized absence from January 21-22, 1985, September 25-26, 1986, October 6-8, 1986, October 16-17, 1986, and November 8-25, 1986.

He received NJP in October 1986, for the offense of unauthorized absence from October 6-8, 1986 and the offense of wrongfully using cocaine on or about September 19, 1986.  He was restricted to Naval Air Station North Island (NASNI) for 60 days, forfeited some of his pay for two months, and his pay grade was reduced to E-2.  He received NJP in December 1986 for the offense of unauthorized absence from November 8-25, 1986 and breaking restriction, and was again restricted to NASNI for 60 days, forfeited some of his pay for two months, and his pay grade was reduced to E-1.  A December 1986 memorandum, with a subject line of Alcohol Abuse Report, indicated that the appellant had an extensive non-judicial punishment history, and discharge was planned. 

In January 1987, he was convicted by Special Court Martial for the offense of wrongfully using cocaine on or about December 3, 1986, and was confined to hard labor (CHL) for 45 days, forfeited some of his pay for two months, and was to be discharged with a BCD.

In a March 2013 administrative decision, the RO concluded that the appellant's discharge for the period of service ending in July 1987 was a bar to VA benefits. The decision explained that the discharge from his only period of service was considered to have been issued under dishonorable conditions.  The RO also concluded that insanity was not an issue. 

The March 2013 decision denied VRAP benefits because the appellant's discharge was dishonorable.  In his notice of disagreement, the appellant asserted that he did not receive a dishonorable discharge.  He reiterated this assertion in his substantive appeal.   

In correspondence received in July 2014, the appellant asserted that during the time he was in the Navy, there was prejudice going on.  He said he was temporarily assigned to another unit because he was under medical limitations.  He said that his superior told him he would make an example of him.  He contended that smoking marijuana should not be a cause for a dishonorable discharge.  He also pointed out that he has since completed his vocational training with awards for excellence, and submitted certificates to verify this fact.  

Having reviewed the evidence of record and the appellant's contentions, the Board finds the appellant's discharge under other than honorable conditions was issued due to willful and persistent misconduct in service.  Consequently, his discharge is considered to have been issued under dishonorable conditions and is a regulatory bar to establishing entitlement to VA benefits, including VRAP, based on that period of service.  38 C.F.R. § 3.12(d)(4). 

As noted by the service personnel records, the appellant was punished on several occasions for separate offenses, including repeatedly being absent without leave (AWOL) and repeatedly using cocaine, among other drugs.  Non-judicial punishments for these offenses included a sentence to CHL and two reductions in his pay grade, eventually to E-1.

For VA purposes, willful misconduct includes the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  Similarly, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug abuse means the use of illegal drugs.  38 C.F.R. § 3.301(d).

On review of the evidence above, the Board finds that the appellant's most recent bad conduct discharge was due to persistent and willful misconduct in service, as supported by the evidence. 

The Board cannot consider the commission of multiple Uniform Code of Military Justice (UCMJ) offenses to have been "minor" under the criteria of 38 C.F.R. § 3.12(d)(4) because the use of illegal drugs would at least interfere with the appellant's military duties and his absence while on AWOL would preclude performance of his duties.  See Stringham, 8 Vet. App. at 448 (defining "a minor offense"); Cropper, 6 Vet. App. at 452-53.  In fact, his punishments that included confinement to hard labor and repeated reductions to his pay grade reflect the severity of his misconduct. 

As a final consideration, there is nothing of record that indicates, and the appellant does not contend, that he was insane at the time he committed the offenses that resulted in his bad conduct discharge.

Based on the evidence and analysis above the Board finds the appellant's period of service was under dishonorable conditions for VA purposes.  Accordingly, the criteria for qualification for VRAP are not met and the claim must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 512, 519 (1996).


ORDER

Eligibility for VRAP is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


